Lumpkin, P. J., and Fish, J.,
dissenting. 1. Unquestionably the • charge of the court, before the addition requested by counsel for the propoundor was made thereto, was open to serious objection. We fully agree with the majority that the judge ought to have instructed the jury, that though Mrs. Seamans may have gone to-Kentucky on a visit with no intention of making her home in that State, yet if after arriving there she decided to change her residence from Georgia to Kentucky, that would have made her a resident'of the latter State, if she had sufficient mental capacity to form an intention of changing her domicile. In the absence of such an instruction, the original charge was erroneous and incomplete. The record, however, discloses that "the court did, after finishing the general instructions and after instructing the jury as to the form of their verdict, at request of movant’s counsel then made,” charge in the words set forth in the opinion of Mr. Justice Lewis. It will thus be perceived that counsel for the pro•pounder, seeing that the charge as given needed correction, undertook to obtain the same by preferring to the court a request to instruct the jury in specific language. This request was complied with literally, and it would therefore seem that the propounder has no further just cause of complaint with respect to this matter. As *645her counsel selected the very words which in their opinion the judge ought to use in order to make Iris charge fair and complete, their client ought not to thereafter be heard to complain that the court should have corrected the original error and omission in its charge by using other language. As the court gave her counsel all they asked, she should be content. It does not appear either in the case of Seymour v. State or that of Smith v. State, cited by Mr. Justice Lewis, that counsel undertook to frame the additional instruction which they- desired should be given the jury at the conclusion of the general charge; and in the latter case the judgment was reversed mainly because in giving the added instruction the court practically told the jury that the contention to which it related was not a matter of much consequence.
2. After a careful examination of the brief of evidence, we are of the opinion that there was sufficient testimony to warrant the verdict. This being so, and the judge having committed no error which was not, in our opinion, duly corrected, we think the judgment should be affirmed.